Citation Nr: 0430435	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.   Whether new and material has been submitted to reopen a 
claim of service connection for a left knee disorder.

2.  Entitlement to an extension beyond April 30, 1999, for a 
temporary total convalescent rating for right knee surgery 
performed in March 1999 under 38 C.F.R. § 4.30.

3.  Entitlement to a disability rating in excess of 20 
percent for post-operative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Buffalo, New York.  In November 2003, the Board 
remanded the claim to the Appeals Management Center in 
Washington, DC for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).
 
The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO, in a June 1995 rating decision, denied a claim of 
entitlement to service connection for a left knee condition.  
The veteran was notified of that decision and of his 
appellate rights and procedures later that month, and he did 
not appeal that decision.

2.  The additional evidence submitted since the June 1995 
rating decision is new and bears directly and substantially 
on the matters under consideration, and is so significant 
that it must be considered in order to fairly decide the 
claim for entitlement to service connection for a left knee 
disorder.

3.  Following a March 1999 arthroscopic surgery on the right 
knee, the veteran had a temporary total convalescent rating 
from March 4, 1999, to April 30, 1999.

4.  The evidence does not show that the veteran required 
additional convalescence past April 30, 1999, or that the 
March 1999 surgery resulted in severe post-operative 
residuals.

5.  The evidence shows that the veteran has no more than 
moderate instability in the right knee.

6.  The evidence shows that the post-operative residuals of 
the right knee injury are two symptomatic partial removals of 
the medial meniscus, with complaints of locking and findings 
of pain and effusion; limitation of flexion to no more than 
90 degrees, with pain; and limitation of extension to no more 
than 5 degrees, with pain.


CONCLUSIONS OF LAW

1.  The June 1995 RO rating decision denying the claim of 
service connection for a left knee condition is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  The evidence received subsequent to the June 1995 RO 
rating decision is new and material, and the claim of service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for an extension of a temporary total 
convalescent rating beyond April 30, 1999, for post-operative 
residuals of a right knee injury have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.30 (2003).

4.  The criteria for a disability rating in excess of 20 
percent for instability due to post-operative residuals of a 
right knee injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic 
Code 5257 (2003).

5.  The criteria for a separate 10 percent disability rating 
for symptomatic residuals of partial removals of the medial 
meniscus have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Left Knee Disorder

A.  Factual Background

Service connection for a left knee condition was denied by 
the RO in June 1995 on the basis that there was no evidence 
indicating that the veteran developed a chronic left knee 
condition during service, which had existed continuously 
since discharge from service to the present time.  

The evidence before the RO in June 1995 consisted of the 
following: the veteran's service medical records, a July 1989 
VA orthopedic consultation, private medical records dated in 
1993, and reports of VA examinations done in February 1994 
and April 1995.  The veteran's service medical records 
reflect that in October 1987 the veteran sprained his right 
knee and continued to be treated for right knee 
symptomatology for the remainder of 1987 and in 1988.  An 
August 1988 in-service treatment record reveals that the 
veteran sprained his "left" knee and ankle and that he had 
a history of recurrent "left" symptomatology.  However, his 
left knee was not examined, and instead the right knee and 
left ankle were.  There were no other complaints or treatment 
of left knee symptomatology during active service.  A July 
1989 VA orthopedic consultation reflects that the veteran was 
referred to the orthopedic clinic for internal derangement of 
the "left" knee, but that the right knee was the only knee 
examined.  Private medical records dated in 1993 reveals that 
the veteran reported that he had had bilateral knee pain for 
the past few years.  He underwent a bilateral partial medial 
meniscectomy and a bilateral trochlear chondroplasty.  The 
reports of the two VA examinations show that the veteran had 
bilateral knee pain with early degenerative joint disease.  

Since the June 1995 RO rating decision, the evidence 
submitted is VA medical records dated from 1998 to 2002 and 
additional private medical records dated in 1993.  These 
records reflect that the veteran reported that he had had 
left knee pain since 1987.  Of particular significance is a 
VA outpatient treatment record dated in May 2000 in which a 
VA family nurse practitioner (FNP) made an assessment of 
degenerative joint disease of the knees, which was probably 
worsened due to obesity and a history of a service-connected 
injury.

B.  Legal Criteria

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  The Board notes that the legal 
standard of what constitutes "new and material" evidence was 
recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2003).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they 
are manifested to a compensable degree within the initial 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



C.  Analysis

A May 2000 assessment of a VA FNP was that the veteran's 
current bilateral degenerative joint disease of the knees is 
related to a history of a service-connected injury.  The FNP 
did not distinguish between the etiology of the right knee 
disorder and the etiology of the left knee disorder.  In 
other words, the FNP did specify that only the degenerative 
joint disease of the right knee was related to a service-
connected injury.  Therefore, the FNP related the veteran's 
left knee disorder to active service.  Although a medical 
opinion that apparently relies on a history given by the 
veteran is of low probative value, it does not mean that it 
has no probative value.  See Curry v. Brown, 7 Vet. App. 59 
(1994).  As such the Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.

D.  VCAA

The Board has considered the veteran's claim with respect to 
the VCAA, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given 
the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the 
additional delay in the adjudication of the above issue, 
which would result from a remand solely to allow the RO to 
apply the VCAA, would not be justified.

II.  Right Knee Disorder

A.  VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

38 U.S.C. § 5103(a) provides that VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) provides that VA should request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

Only after the September 1999 rating action was promulgated 
did the AMC, in February 2004, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA. 

The agency of original jurisdiction (AOJ) provided the 
veteran a statement of the case (SOC) in December 1999 and 
supplemental statements of the case (SSOCs) that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  These gave notice 
as to the evidence generally needed to substantiate his 
claims.  The AMC wrote to the veteran in February 2004 
regarding the notification of the passage of the VCAA and the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claims.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.  The AMC 
fully complied with the directives of the November 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to a request that the veteran provide any 
evidence in his possession pertaining to the claim, he was 
told that he could submit the evidence that VA needed for his 
claim.  In other words, the veteran was in essence informed 
to submit any evidence in his possession pertaining to his 
claim.  In that regard, in a February 2004 response, the 
veteran indicated that he had submitted all documents in his 
possession.  Therefore, any lack of an explicit request to 
submit any evidence in the veteran's possession is a harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

In regard to processing deadlines, the AMC advised the 
veteran to send in any additional information or evidence in 
support of his claim as soon as possible, preferable with a 
certain date, 60 days, from the date of the February 2004 
letter.    This advisement is in compliance with current 
statutes.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112) (permits VA to adjudicate a 
claim within a year of receipt.)  The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, VA obtained the veteran's service 
medical records, VA outpatient treatment records, and Social 
Security Administration records, and afforded him three VA 
examinations.  The veteran submitted private medical records 
and did not identify any additional private medical 
treatment.  Accordingly, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

B.  Factual Background

In an August 1989 rating decision, the RO granted service 
connection for residuals of a right knee injury and assigned 
a 10 percent disability rating under Diagnostic Code 5257.  
In a July 1992 rating decision, the RO assigned a 20 percent 
disability rating under Diagnostic Code 5257 for the right 
knee disorder.

In September 1993, the veteran underwent a bilateral partial 
medial meniscectomy and a bilateral trochlear chondroplasty.

A VA magnetic resonating imaging (MRI) scan of the right knee 
showed findings consistent with an internal tear of the 
medial meniscus and definite chondromalacia.  VA X-rays of 
the right knee taken in February 1999 revealed minimal 
degenerative changes.

At a VA medical center, the veteran on March 4, 1999, 
underwent an arthroscopic examination of the right knee, a 
partial posterior horn medial meniscectomy, and debridement 
of the articular cartilage degeneration in the lateral 
femoral condyle.  An examination of the right knee, done 
after the induction of general anesthesia, revealed a full 
range of motion and a slight laxity in the anterior cruciate 
ligament, which was discovered from anterior drawer and 
Lachman's tests, with a defined endpoint.  He was discharged 
from the VA medical center that same day.  In a statement 
prepared on the day of surgery, a VA doctor who did the 
surgery reported that the veteran would need six weeks for 
recovery from his arthroscopic surgery.

On March 22, 1999, the veteran underwent a follow-up 
evaluation.  He reported that there was no change from his 
pre-operation condition and that his right knee was still 
painful and was still buckling.  Physical examination 
revealed marked patella crepitus.  The puncture portals were 
healed with no erythema noted.  The diagnoses were status 
post right knee arthroscopy and chondromalacia.  The 
examining VA physician assistant determined that the veteran 
would not be able to return to work until his follow-up 
appointment on April 12, 1999.

In an April 1999 rating decision, the RO assigned a temporary 
total convalescent rating under 38 C.F.R. § 4.30 for the 
right knee disorder from March 4, 1999, to April 30, 1999.  

On April 12, 1999, the veteran underwent another follow-up 
evaluation.  He reported that there was still no significant 
improvement from his pre-operation condition.  Physical 
examination revealed marked patella crepitation in the right 
knee on range of motion testing.  The diagnoses were status 
post right knee arthroscopy, degenerative joint disease and 
chondromalacia.  The examining VA physician assistant 
determined that the veteran would be able to return to work 
on May 1, 1999.  In a statement dated that same day, the 
physician assistant reiterated that the veteran could return 
to work on May 1, 1999, and added that he could return to 
work with no restrictions.

The veteran was afforded a VA examination in June 1999.  He 
complained of pain and stiffness.  He said that he was unable 
to run, that he had difficulty kneeling, squatting and 
climbing stairs, and that his symptoms were worse when going 
downstairs.  He added that he experienced fatigue and lack of 
endurance in the right knee.  He reported that sitting, 
standing, driving a car, mowing the lawn, and doing vigorous 
exertion aggravated his symptomatology.  He stated that he 
had swelling along with intermittent instability and giving 
way in the right knee, but denied any history of dislocations 
or subluxations.  He reported that in the past, he had lost 
several days of work each year due to his knees, but that his 
knees did not affect his current job much because he sits 
down most of the time and only spends 45 minutes a day on his 
feet.  He indicated that he used a knee brace and cane for 
ambulation.

Physical examination revealed that the veteran ambulated with 
an antalgic gait.  There were two well-healed scars on the 
right knee, which were not adherent to underlying tissues.  
There was pain on the medial joint line, the lateral joint 
line, and the infrapatellar region.  There was no swelling 
and no evidence of joint effusion of the right knee.  Stress 
testing revealed that the anterior cruciate ligament, the 
posterior cruciate ligament, the lateral collateral ligament, 
and the medial collateral ligaments were intact.  Stress 
testing was associated with pain in both varus and valgus 
testing.  The range of motion testing revealed extension was 
to zero degrees with pain and flexion was to 130 degrees with 
pain.  The diagnoses were status post right knee arthroscopy 
surgery times two, degenerative joint disease of the right 
knee, and chondromalacia patella of the right knee.

In a September 1999 rating decision, the RO denied an 
extension beyond April 30, 1999, of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 for the right knee 
disorder, and denied a rating in excess of 20 percent for the 
post-operative residuals of a right knee injury. 

A VA outpatient treatment record dated December 6, 1999, 
shows that the range of motion in the right knee was zero to 
100 degrees.  Physical examination revealed swelling, and 
McMurray's and Lachman's tests were negative.  In a statement 
dated that same day, a VA medical professional reported that 
the veteran would need to be off from work for four weeks 
(until January 3, 2000) due to an exacerbation of severe 
chondromalacia of both knees.

In a December 1999 notice of disagreement, the veteran 
asserted that he was out of work for 60 days following the 
surgery in March 1999.

The veteran was afforded another VA examination in January 
2000.  He reported the same symptomatology as he did at the 
June 1999 VA examination.  He added that he lost his job two 
weeks ago because of his knee disability and that his 
symptoms had worsened to the point that his pain tolerance 
was at most 15 minutes.  The veteran ambulated with an 
antalgic gait.  There were two well-healed scars on the right 
knee, which were not adherent to underlying tissues.  There 
was pain on the medial joint line, the lateral joint line, 
and the infrapatellar region.  There was no swelling and no 
evidence of joint effusion of the right knee.  Stress testing 
revealed that the anterior cruciate ligament, the posterior 
cruciate ligament, the lateral collateral ligament, and the 
medial collateral ligaments were intact.  Stress testing was 
associated with pain in both varus and valgus testing.  The 
range of motion testing revealed extension was to zero 
degrees with pain and flexion was to 130 degrees with pain.  
The diagnoses were status post right knee arthroscopy surgery 
times two, degenerative joint disease of the right knee and 
chondromalacia patella of the right knee.

VA treatment records from 2000 show that in January 2000 it 
was noted that the veteran last worked on December 6, 1999.  
Physical examination revealed no appreciable collateral, 
anterior or posterior instability in the right knee.  X-rays 
of the right knee taken in June 2000 revealed minimal 
osteophytic spurring with no evidence of significant 
degenerative changes.  In July 2000 the veteran underwent 
range of motion testing in the right knee, which revealed 100 
degrees of flexion and full extension.  Later that month, 
range of motion testing revealed flexion was to 115 degrees 
and extension was to 5 degrees.  On examination, there was no 
varus or valgus instability, but there was +1 effusion.  At 
the end of the month, the veteran began physical therapy.  
The assessment was that the veteran's presentation was 
consistent with a diagnosis of osteoarthritis involving the 
knees, with signs and symptoms including decreased range of 
motion, pain and weakness.

In a form called a medical employability evaluation, which 
was completed by a VA doctor in September 2000, that doctor 
reported that the veteran's bilateral knee disorders, 
diagnosed as degenerative joint disease of the knees, were 
the basis for the evaluation, but also noted that the veteran 
had chronic low back pain with lumbosacral radiculopathy and 
neuropathy.

In an April 2001 decision, an administrative law judge (ALJ) 
of the Social Security Administration (SSA) granted Social 
Security disability benefits to the veteran.  The ALJ found 
that the veteran became disabled as of December 6, 1999, and 
had not been able to engage in substantial gainful activity 
since that date.  The ALJ reported that the medical evidence 
established that the veteran had severe osteoarthritis of 
both knees, bilateral chondromalacia patella, right lateral 
femoral condyle chondral defect, and a history of two 
arthroscopic surgeries.  

The veteran underwent another VA examination in February 
2003.  He complained of right knee pain, weakness, stiffness, 
swelling, heat, redness, giving way, locking, fatigability, 
and lack of endurance.  He reported that his right knee 
flared up daily and that he used a knee brace and walking 
cane.  He stated that he could only walk approximately one 
block because of pain. 

Physical examination revealed that the veteran walked with a 
limp and used a cane.  His right knee had no significant 
abnormality of color.  There was a varus presentation 
deformity and swelling, but no significant atrophy.  There 
was crepitus and tenderness.  The range of motion of the 
right knee was extension to zero degrees and flexion to 110 
degrees, with pain from 100 to 110 degrees.  After 
repetitively flexing and extending his knee to test for pain, 
weakness, fatigability, and incoordination, the range of 
motion of the right knee was extension to zero degrees and 
flexion to 105 degrees with pain from 90 to 105 degrees.  
Testing the medial collateral ligament at zero and 30 degrees 
showed some mild instability without valgus stress.  The 
lateral collateral ligament and the anterior and posterior 
cruciate ligaments were all normal.  The McMurray's test was 
equivocal.  The diagnoses were right knee condition status 
post arthroscopic surgery times two and mild instability of 
the medial collateral ligament.







C.  Extension of Temporary Total Evaluation
under the Provisions of 38 C.F.R. § 4.30 Beyond May 31, 2002

1.  Legal Criteria

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints. 38 C.F.R. § 4.30(a)(1)-(3).

Extensions of periods of one, two, or three months beyond the 
initial three months may be made under subparagraphs (1), 
(2), or (3) of 38 C.F.R. § 4.30(a). In addition, approval may 
be obtained from the Adjudication Officer for extensions of 
one or more months, up to six months beyond the initial six-
month period, under subparagraphs (2) or (3) of 38 C.F.R. § 
4.30(a). 38 C.F.R. § 4.30(b).

In Felden v. West, 11 Vet. App. 427 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  Id. at 430 
(quoting Dorland's Illustrated Medical Dictionary 374 (28th 
ed. 1994)).  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Felden, 11 Vet. App. at 430 (quoting Webster's Medical Desk 
Dictionary 606 (1986)).  In other words, the purpose of a 
temporary total evaluation under the criteria of 38 C.F.R. § 
4.30 is to aid the veteran during the immediate post-surgical 
period when he or she may have incompletely healed wounds or 
may be wheelchair-bound, or when there may be similar 
circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2.  Analysis

The veteran has argued that he was out from work for 60 days 
following his surgery on March 4, 1999, which would have been 
until early May 1999.  The VA doctor who performed the 
surgery indicated on March 4, 1999, that the veteran would 
only need to be out from work for six weeks.  Additionally, 
the VA physician assistant who examined the veteran in March 
and April 1999 determined on April 12, 1999, that he would be 
able to return to work on May 1, 1999, with no restrictions.  
Also, the March 22, 1999, physical examination by the 
physician assistant revealed that the puncture portals were 
healed with no erythema noted.  At the June 1999 VA 
examination, the veteran indicated that he used a knee brace 
and cane.  There is no indication that he was using crutches 
or a wheelchair.  The physical examination revealed well-
healed scars.  

According to Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), a lay person is competent to provide evidence on the 
incurrence of injury and resulting symptoms. However, his 
allegation of requiring continual convalescence until early 
May 1999 is not corroborated by the contemporaneous medical 
findings.  The Board finds that the examination reports, 
which were prepared by competent professionals skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the veteran's statement.

Therefore, the competent medical evidence does not show that 
the veteran required additional convalescence past April 30, 
1999, or that the March 1999 surgery resulted in severe post-
operative residuals.  Thus, the veteran did not require 
additional convalescence past April 30, 1999, and the 
criteria for an extension of a temporary total convalescent 
rating beyond April 30, 1999, for post-operative residuals of 
a right knee injury have not been met.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  Therefore, the claim is denied.

D.  Increased Rating for the Right Knee Disorder

1.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2003).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2003).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Limitation of motion can be separated rated from instability 
of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
While Diagnostic Code 5259 does not list any specific 
symptomatology, Diagnostic Code 5258 does.  Limitation of 
motion is a relevant consideration under Diagnostic Code 
5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
be considered.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Finally, scars may also have been evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002). 

Under the newly revised Diagnostic Code 7803, superficial 
unstable scars are rated as 10 percent disabling.  Note (1) 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2003).  Under the newly revised 
Diagnostic Code 7804, superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that in 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).  Under newly 
revised Diagnostic Code 7805, other scars are to be rated 
based on limitation of function of the affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2003).  Since there was 
a change in regulation during the pendency of this appeal, 
the Board must consider each version of the regulation.  
However, the effective date of a liberalizing regulation may 
be no earlier than the effective date of the regulation.

Disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25(b) (2003).  However, 
the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  See 
38 C.F.R. § 4.14 (2003).   The Court has held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

2.  Analysis

The RO rated the veteran's right knee disorder under 
Diagnostic Code 5257.  In order to warrant an increased 
rating, there must severe recurrent subluxation or severe 
lateral instability.  The report of the March 4, 1999, VA 
surgery reflects that the veteran had slight laxity in the 
anterior cruciate ligament.  At the June 1999 and January 
2000 VA examinations, the veteran reported intermittent 
instability and giving way.  At both examinations, stress 
testing revealed that the anterior cruciate ligament, the 
posterior cruciate ligament, the lateral collateral ligament, 
and the medial collateral ligaments were intact.  Also, 
stress testing was associated with pain in both varus and 
valgus testing at both examinations.  A VA treatment record 
dated in January 2000 reflects that at a physical 
examination, there was no appreciable collateral, anterior or 
posterior instability in the right knee.  Additionally, at a 
VA physical examination in July 2000 for treatment purposes, 
there was no varus or valgus instability.  At the February 
2003 VA examination, the veteran's complaints included 
locking and giving way.  Testing the medial collateral 
ligament at zero and 30 degrees showed some mild instability 
without valgus stress.  The lateral collateral ligament and 
the anterior and posterior cruciate ligaments were all 
normal.  The McMurray's test was equivocal.  The diagnoses 
included mild instability of the medial collateral ligament.

The evidence does not show that the veteran has severe 
recurrent subluxation or severe lateral instability.  Even 
rating by analogy to lateral instability, any current laxity 
in the anterior cruciate ligament or the current medial 
instability does not warrant a higher rating because the 
competent medical evidence does not show that the veteran has 
severe instability.  See 38 C.F.R. § 4.20.  In that regard, 
the VA surgeon noted in March 4, 1999, operation report that 
the there was only slight laxity in the anterior cruciate 
ligament, and the February 2003 VA examiner stated that the 
medial instability was mild in severity.

The veteran had two partial medial meniscectomies and has 
current complaints of locking.  Physical examinations have 
revealed swelling, limitation of motion, and pain on motion.  
These findings are separate disabilities from any laxity or 
instability rated under Diagnostic Code 5257.  See Esteban, 6 
Vet. App. at 262; VAOPGCPREC 9-98; VAOPGCPREC 23-97.  The 
veteran has symptomatic residuals of the two partial 
meniscectomies.  Therefore, a separate 10 percent disability 
rating is warranted under Diagnostic Code 5259.  Although he 
has complaints of locking and even though +1 effusion was 
noted in July 2000 and swelling and pain on motion were found 
during the February 2003 VA examination, there is no evidence 
that the remaining part of the medial meniscus is currently 
dislocated.  Therefore, a higher evaluation under Diagnostic 
Code 5258 is not warranted.  

The next question is whether the veteran is entitled to a 
rating in excess of 10 percent based on limitation of motion 
in the right knee.  In order to warrant an increased rating, 
there must be an actual or functional equivalent of 
limitation of flexion to 30 degrees or an actual or 
functional equivalent of limitation of extension to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-61.  An 
examination done after the induction of general anesthesia in 
conjunction with the surgery on March 4, 1999, revealed a 
full range of motion of the right knee.  At a physical 
examination in December 1999, the range of motion in the 
right knee was zero to 100 degrees.  At the June 1999 and 
January 2000 VA examinations, range of motion testing 
revealed extension was to zero degrees with pain and flexion 
was to 130 degrees with pain.  In July 2000, the veteran 
underwent range of motion testing twice in that month.  The 
first testing revealed that flexion was to 100 degrees and 
that extension was to zero degrees.  The second testing 
showed that flexion was to 115 degrees and that extension was 
to 5 degrees.  At the February 2003 VA examination, the range 
of motion of the right knee was extension to zero degrees and 
flexion to 110 degrees, with pain from 100 to 110 degrees.  
However, after repetitively flexing and extending his knee to 
test for pain, weakness, fatigability, and incoordination, 
the range of motion of the right knee was extension to zero 
degrees and flexion to 105 degrees with pain from 90 to 105 
degrees.  In short, flexion is to at least 90 degrees with 
pain, and extension is to at least 5 degrees with pain.  
Based on the above-mentioned medical evidence, the findings 
do not demonstrate symptomatology that equates to limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees, even with full consideration of functional loss 
including pain and weakness on use.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Therefore, a higher rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261 for limitation 
of motion of the right knee is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 30 degrees of flexion or 
15 degrees of extension.  Rather, the veteran retains 
functional use to at least 90 degrees of flexion and 5 
degrees of extension.  The Board specifically notes that the 
decrease in functional use was manifested after repetitive 
testing.  The veteran has not subjectively established a 
functional restriction to 30 degrees of flexion or 15 degrees 
of extension, and the objective evidence reflects far better 
range of motion and functional ability.

Lastly, the veteran has post-operative surgical scars.  
However, there is no indication of pain, tenderness, poor 
nourishment, repeated ulceration, frequent loss of covering 
of the skin over the surgical incisions, or other additional 
disability associated with the scar.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803-05 (2003); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-05 (2002).  As previously noted, the March 22, 
1999, physical examination by the physician assistant 
revealed that the puncture portals were healed with no 
erythema noted.  The VA doctor who did the examinations in 
June 1999 and January 2000 indicated that the scars were well 
healed without an adherence to underlying tissue.  As such, a 
separate evaluation for post-operative surgical scars is not 
warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  In particular, the 
evidence shows that the veteran does not have ankylosis of 
the knee, a malunion or nonunion of the tibia or fibula, or 
genu recurvatum.  Therefore, a higher or separate rating is 
not warranted under Diagnostic Codes 5256 (ankylosis of the 
knee), 5262 (impairment of the tibia and fibula), or 5263 
(genu recurvatum).

3.  Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence in this case 
fails to show that the veteran's right knee disability now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The veteran is unemployed, stopped working in 
December 1999 because of his bilateral knee disorders, and is 
receiving Social Security disability benefits because of his 
bilateral knee disorders.  However, the evidence does not 
reflect that he is unemployed and receiving Social Security 
disability benefits exclusively because of his service-
connected right knee disorders.  Additionally, the form 
called a medical employability evaluation, which was 
completed by a VA doctor in September 2000, reflects that the 
veteran also had chronic low back pain with lumbosacral 
radiculopathy and neuropathy.  Thus, there is no competent 
evidence of marked interference with his employment due to 
his right knee disorders alone.  In that regard, the Board 
notes that the two disability ratings assigned for the 
service-connected right knee disorders contemplate a level of 
interference with employment associated with the degrees of 
disability demonstrated.  Consequently, the Board finds that 
a referral for extraschedular consideration is not warranted.


ORDER

The application to reopen a claim of service connection for a 
left knee disorder is granted.

An extension of a temporary total convalescent rating beyond 
April 30, 1999, for post-operative residuals of a right knee 
injury is denied.

An increased disability rating in excess of 20 percent for 
instability due to post-operative residuals of a right knee 
injury is denied.

A separate 10 percent disability rating for symptomatic 
residuals of partial removals of the medial meniscus is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

In light of the decision above, a VA examination and medical 
opinion addressing the etiology of the left knee disorder are 
needed.  See 38 C.F.R. § 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his left knee 
disorder.  The veteran's claims folder 
should be made available to the examiner.  
For the left knee disorder, the examiner 
should opine on whether it is as least as 
likely as not that it is related to 
active service.  The examiner should 
provide a complete rationale for all 
expressed opinions and conclusions.

2.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

3.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



